Citation Nr: 1424050	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for labyrinthitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to January 1984.  He also had service with the Army Reserves from January 1984 to June 2005.

This matter originally came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2012, the Board remanded the case to the RO so that the Veteran could be scheduled for a Board hearing.  The Veteran testified before the undersigned in March 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

At the Board hearing, the Veteran and his wife testified that his symptoms have recently worsened.  See Board Hearing Transcript (Tr.) at 13-14.  The most recent VA examination was conducted in April 2009 - over five years ago.  Therefore, the Board finds that a remand is necessary to ascertain the current nature and severity of the Veteran's service-connected labyrinthitis.  

The Board also notes that the Veteran's service-connected labyrinthitis has been evaluated pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6204 (2013).  The note under Diagnostic Code 6204 provides that "[o]bjective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code."  The April 2009 VA examiner opined that the Veteran had residuals of labyrinthitis with disequilibrium; however it is unclear whether there were objective findings to support a diagnosis of vestibular disequilibrium.  Therefore, clarification is needed.  

All outstanding treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for labyrinthitis, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.   Obtain complete records of all such treatment and evaluation from all sources identified, specifically including any records of VA treatment the Veteran has received from the VA Central Texas Veterans Healthcare System since May 2013.  

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected labyrinthitis.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

In accordance with the latest worksheet for rating the ear, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the labyrinthitis.  The examiner must state whether there are objective findings supporting a diagnosis of vestibular disequilibrium.  

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

3.  After accomplishing the above, readjudicate the issue on appeal and review all relevant evidence of record.  If the benefit sought is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran, and an appropriate period of time should be provided for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


